Order insofar as appealed from unanimously reversed, without costs of this appeal to any party, and motion to discontinue denied, without costs. Memorandum: The granting of the motion to discontinue without prejudice was an improvident exercise of discretion. (Schultz v. Kobus, 15 A D 2d 382; Broniszewski v. Newman, 16 A D 2d 876.) (Appeal by all defendants from part of an order of Erie Special Term granting the motion of the plaintiffs for an order permitting the discontinuance of the above-entitled actions without prejudice.) Present—Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.